IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KAREN DAVIS,                            : No. 38 WAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (PA SOCIAL SERVICES UNION         :
AND NETHERLANDS INSURANCE               :
COMPANY),                               :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.